Citation Nr: 0918361	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  09-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the calculated amount of 
$1,023.00 was validly created and whether such debt was 
solely due to VA error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active military service from March 1945 to 
November 1946 and again from October 1950 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 determination of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran perfected an appeal as to whether 
the debt created was valid and whether such debt was due to 
VA error.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected 
compensation benefits effective December 1, 2001.

2.  Per a March 2003 RO determination, the Veteran was 
awarded an additional compensation allowance for his spouse, 
effective December 1, 2001.

3.  On May 31, 2006, the Veteran and his spouse were 
divorced.

4.  The Veteran first notified the RO of his divorce in June 
2006.  He again notified VA of his divorce in January 2007.

5.  In August 2007, the RO retroactively terminated the 
additional spousal allowance paid to the veteran for his 
spouse from June 1, 2006, resulting in an overpayment of 
pension benefits in the calculated amount of $1,023.00

6.  Both VA and the Veteran were at fault in the creation of 
the $1,023.00 overpayment and it was not created solely due 
to VA administrative error.

CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$1,023.00 was properly created and not due to sole VA 
administrative error.  38 U.S.C.A. § 1115, 5103, 5103A, 5107, 
5112 (West 2002); 38 C.F.R. § 3.159, 3.500, 3.501.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The VCAA duties to notify and to assist do not apply to the 
claim for relief under Chapter 53 of Title 38 of the United 
States Code, pertaining to waiver of recovery of 
overpayments, which includes the validity of the debt.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging 
validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 
(2007) (the notice provisions of 38 U.S.C. § 5103(a) do not 
apply to chapter 53 proceedings (special provisions for the 
waiver of recovery of overpayments)), citing Barger v. 
Principi, 16 Vet. App. 132 (2002)).
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the creation of the overpayment.  In 
short, the Board concludes from its review that the 
requirements for the fair development of the appeal have been 
met in this case.

Factual Background

On a November 2001 application for VA compensation benefits, 
the Veteran listed his spouse.  

In an August 2002 letter, the RO informed the Veteran that it 
had granted his November 2001 request for service-connected 
compensation benefits.  It also informed the Veteran that it 
was paying him as a single Veteran and could not pay him 
additional compensation for his spouse because proof of 
dissolution of her prior marriage was needed.

In March 2003, after the Veteran submitted proof of the 
dissolution of his spouse's prior marriage, the RO informed 
the Veteran that it had included additional benefits for his 
spouse, effective December 1, 2001. 

On June 26, 2006, the RO received a VA Form 21-686C 
(Declaration of Status of Dependents) from the Veteran, in 
which he requested removal of his spouse from his award of 
compensation benefits because they were divorced on May 31, 
2006.  A copy of the May 31, 2006 Judgment of Divorce of the 
Veteran from his spouse was submitted with the VA Form 21-
686C.  

On January 29, 2007, the RO received another VA Form 21-686C	
	 (Declaration of Status of Dependents) from the Veteran, 
who again requested to have his former spouse removed as his 
dependent for the purpose of payment of his disability 
compensation.

In August 2007, the RO informed the Veteran that it had made 
decision on his June 26, 2006 claim to remove his ex-spouse 
from his award.  The RO indicated that the information 
provided by the Veteran showed that he divorced on May 31, 
2006 and that it had removed his former spouse as a dependent 
for the purpose of payment of compensation benefits effective 
the first day of the month following the date of his divorce, 
which in this case was June 1, 2006.

On September 16, 2007, the VA Debt Management Center issued 
the Veteran a letter wherein he was informed that due to a 
change in his entitlement to Compensation and Pension 
benefits, he was paid $1,023.00 more than he was entitled to 
receive.  The Veteran was also informed that because he was 
currently receiving VA benefits that the RO planned to 
withhold those benefits until the amount he was overpaid was 
recouped.

Legal Criteria

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

In that regard, the Board notes that under 38 U.S.C. § 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2).

The Court noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, the 
initial question presented on appeal in this case is whether 
the overpayment at issue was due solely to error on the part 
of VA.

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award. 38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 
3.500(b)(2).

Legal Analysis

In order for the Board to determine that the overpayment was 
properly created, it must be established that the Veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the Veteran erroneously being paid 
benefits.  The veteran in this case contends that he does not 
owe the debt because it was created due to sole VA 
administrative error.  He alleges that he timely notified VA 
and VA failed to take proper action.

The evidence of record demonstrates that in June 2006 and 
January 2007, the Veteran properly informed the RO of his May 
2006 divorce.  It is clear that the RO should have 
immediately taken action to terminate the Veteran's spousal 
allowance.  See 38 U.S.C.A. § 5112(b)(2) (West 2002); 38 
C.F.R. § 3.501(d)(1) (2008) (providing that the effective 
date of discontinuance of pension allowance to a veteran for 
a dependent spouse is the last day of the month in which the 
divorce occurred).  In other words, VA knew or should have 
known that the amount being paid to the Veteran for a 
dependent spouse from June 1, 2006, was erroneous.  See 
McColley v. West, 13 Vet. App 553 (2000).  Nonetheless, VA 
undisputedly failed to take appropriate action until August 
2007, more than one year after the Veteran initially 
requested that his ex spouse be removed from his 
compensation.

In order to find sole administrative error on the part of VA, 
however, the evidence must reflect that the Veteran neither 
had knowledge of, nor should have been aware of, the 
erroneous award.  Furthermore, neither his actions nor his 
failure to act must have contributed to the overpayment. 38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, there is no evidence, and the Veteran does not 
contend, that between the time that he requested that VA 
terminate his spousal allowance and the time it actually did 
so, that he did not continue to accept his monthly 
compensation benefits.  Thus, because the Veteran continued 
to accept the same monthly payment, he knew or should have 
known that his payments had not been reduced to reflect the 
loss of a dependent spouse.  Indeed, in a statement received 
in January 2007, the Veteran specifically asserted that he 
was "still receiving my disability compensation with a 
dependent."  Consequently, the Board must find that he had 
actual knowledge of the erroneous payment.

Because the Veteran knew that he was erroneously receiving an 
additional allowance for a dependent spouse, he was required 
to contact VA immediately to correct the error.   The Board 
recognizes that he indeed contacted the VA in January 2007 
and informed them that he was still receiving his disability 
compensation with a dependent.  However, the fact still 
remains that he had accepted the erroneous payment for many 
months prior to such January 2007 notice and that he 
continued to accept the payments until August 2007, when the 
RO informed him that his ex-wife was being removed from his 
award.  Thus, because he continued to accept the erroneous 
payment for more than a year, his failure to act contributed 
to the overpayment.  

In considering the above factors, the Board finds that the 
fault in the creation of the overpayment at issue lies both 
with VA and the Veteran.  As discussed above, the Veteran was 
divorced in May 2006 and promptly notified VA of his divorce.  
At that time, the RO should have taken immediate action to 
terminate the Veteran's spousal allowance, thus minimizing or 
eliminating the overpayment.  Because the VA did not do so, 
VA bears substantial fault for creating this overpayment.  
However, although VA failed to take timely action to remove 
the Veteran's former spouse from his compensation award, the 
Veteran nonetheless continued to accept an additional 
allowance for her for over a year, to which he knew he was 
not entitled.  Thus, both VA and the veteran bear 
responsibility in the creation of this debt.  Accordingly, 
the Board finds that the overpayment at issue was validly 
created and not due to sole VA administrative error.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  


ORDER

The overpayment of VA compensation benefits in the calculated 
amount of $1023.00 was validly created and not due to sole VA 
administrative error.  The appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


